The appellee, as the administrator of the estate of Roosevelt McLemore, deceased, sued and recovered a judgment against the appellant for the sum of $133, the full amount of a life and accident policy Issued to the deceased, and the statutory attorney's fees. The policy stipulated that it should be in full force from date for death resulting from accidental causes, but if the insured died from natural causes within six months from the date of the policy his beneficiary should receive only half that sum.
It is conceded that the deceased was assassinated by a third party and within the six months. In submitting the only disputed issue touching the validity of the policy, the trial court assumed that an unprovoked murder was an accidental death within the meaning of the policy. The holding is assigned as error. The assignment is overruled. The law is well settled that, in the absence of some qualifying exception, a death from such causes is, within the terms of the policy, an accident. See 1 Corpus, Juris, p. 431, and the authorities there cited.
A second assignment of error complains of the ruling of the court in admitting in evidence a letter written by the appellant prior to the institution of this suit. The objection is without merit, and the assignment is overruled.
The judgment is affirmed.